378 U.S. 123 (1964)
VIKING THEATRE CORP.
v.
PARAMOUNT FILM DISTRIBUTING CORP. ET AL.
No. 481.
Supreme Court of United States.
Argued April 27, 1964.
Decided June 15, 1964.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT.
Edward Bennett Williams argued the cause for petitioner. With him on the briefs were Harold Ungar and Henry W. Sawyer III.
Louis Nizer and Morris Wolf argued the cause for respondents. With Mr. Nizer on the brief for respondent Paramount Film Distributing Corp. et al. were W. Bradley Ward and Louis J. Goffman. With Mr. Wolf on the brief for respondent Stanley Company of America et al. was Franklin Poul. Ralph Earle II, Arthur Littleton, Frederick W. R. Pride and Charles F. Young filed a brief for Twentieth Century-Fox Film Corp., et al., and Edwin P. Rome and Morris L. Weisberg filed a brief for William Goldman Theatres, Inc., respondents.
Herman M. Levy filed a brief for the Theatre Owners of America, Inc., et al., as amici curiae, urging affirmance.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
MR. JUSTICE DOUGLAS took no part in the decision of this case.